Name: Commission Regulation (EEC) No 77/80 of 15 January 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 1 . 80 Official Journal of the European Communities No L 12/9 COMMISSION REGULATION (EEC) No 77/80 of 15 January 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits (*), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570 /70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 18 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1980 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 171 , 4 . 8 . 1970, p . 10 . ( 2 ) OJ No L 32, 3 . 2 . 1978 , p . 7 . ( 3) OJ No L 165, 28 . 6 . 1975, p . 45 . ( «) OJ No L 32, 3 . 2 . 1978 , p . 10 . No L 12/ 10 Official Journal of the European Communities 17. 1 . 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs ! Dkr ! DM I pF ! £ Irish Lit Fl I £ sterling 1 . 1.1 1.2 1.3 1.4 1.5 1.6 2. 2.1 2.1.1 2.1.2 2.1.3 2.2 2.3 2.4 2.5 3 . 3.1 3.2 3.3 3.4 3.5 3.6 4 . 5. 6. 7 . Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA . , .  Brazil  Other countries : . . . . . ... . . . Grapefruit and pomelos : (deleted)  Cyprus, Egypt, Gaza, Israel, Turkey ....  Countries in southern Africa  USA  Other American countries  Other countries Clementines Mandarines including wilkings Monreales and satsumas Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of .the Common Customs Tariff, not elsewhere speci ­ fied or included 1 530 1 608 2014 993 -(') 730 856 991 1 401 785 1 883 1 206 1 184 1 895 292-96 307-93 385-63 190-22 -(') 139-85 163-90 189-76 268-16 150-27 360-57 230-81 226-77 362-73 93-98 98-78 123-70 61-02 -(') 44-86 52-57 60-87 86-02 48-20 115-66 74-04 72-74 116-36 220-29 231-54 289-97 143-03 -0) 105-15 123-24 142-68 201-64 113-00 271-12 173-55 170-51 272-75 25-44 26-74 33-49 16-52 -( ») 12-14 14-23 16-48 23-29 13-05 31-31 20-04 19-69 31-50 43 896 46 138 57 779 28 502 -(') 20 954 24 557 28 432 40 179 22 516 54 025 34 583 33 977 54 349 103-67 108-97 136-46 67-31 -(') 49-49 58-00 67-15 94-89 53-18 127-59 81-68 80-24 128-36 24-18 25-42 31-83 15-70 -(') 11-54 13-53 15-66 22-13 12-40 29-76 19-05 18-71 29-94 (') The standard average value for this code number is established by Regulation (EEC) No 2044/79 of 18 September 1979 (OJ No L 236 of 20 . 9 . 1979). Table II : Apples and pears 8 . 8.1 8.2 8.3 9. 9.1 9.2 9.3 Apples :  Countries of the southern hemisphere ....  European third countries  Countries of the northern hemisphere other than European countries Pears :  Countries of the southern hemisphere ....  European third countries  Countries of the northern hemisphere other than European countries 726 1 647 2 222 138-96 315-23 425-29 44-57 101-12 136-43 104-49 237-03 319-79 12-07 27-38 36-94 20 821 47 231 63 722 49-17 111-55 150-50 11-47 26-02 35-10